     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 1 of 8 PageID #:184



                                                                            Page 1

 1                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                                       EASTERN DIVISION
 3
               IAN MACLEOD,                               )
 4                                                         )
                        Plaintiff,                        )
 5                                                         )
                        -vs-                                  )Case No. 1:19-cv-000683
 6                                                         )
              MIDAMERICAN ENERGY                           )
 7             SERVICES, LLC,                             )
                                                           )
 8                      Defendant.                        )
                                                           )
 9
10                                   REPORT OF PROCEEDINGS from the
11
12             discovery deposition of IAN MACLEOD taken by
13
14             Paul W. O'Connor, a CSR within and for the State of
15
16             Illinois, pursuant to the provisions of the United
17
18             States Supreme Court pertaining to the taking of
19
20             depositions for the purpose of discovery, at 233 West
21
22            Wacker Drive, Suite 5500, Chicago, Illinois, 60606,
23
24             commencing at 1:00 p.m. on July 16, 2020

                                      Veritext Legal Solutions
     www.veritext.com                                                         888-391-3376
                                                                            EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 2 of 8 PageID #:185



                                                                         Page 2

 1             APPEARANCES:
 2
 3                      LANGONE BATSON & LAVERY
 4                      17 North Wabash Avenue, Suite 500
 5                      Chicago, Illinois, 60602
 6                      By: MR. MARK LAVERY
 7                      Dan@ljclegal.com
 8                            Appearing on behalf of the Plaintiff;
 9
10
11                      SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD
12                      233 South Wacker Drive, Suite 5500
13                      Chicago, Illinois, 60606
14                      By: MR. BENJAMIN J. NELLANS
15                      (312) 645-7800
16                      Bnellans@smsm.com
17                            Appeared on behalf of the Defendant.
18
19

20
21
22             Also Present:
23
24                      MR. DAVID WHITE


                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 3 of 8 PageID #:186



                                                                         Page 10

 1                             So my salary could have been, my wages

 2      could have been between three and $500,000 right now. So

 3      if you look back, if I made $200,000 my second year, so I

 4      would have made 100,000 my first year that I was

 5       guaranteed 87. So I want the wages that I lost since

 6       then. Maybe -- my salary, the new salary I took was

 7       40,000. I just took the job because so I could start

 8      working. So figure it out.
 9                             First year is 87,000 plus commissions,

10       possible commissions. The next year is up to 200,000.

11       This was all discussed in the interview with Randy

12       Marzen. How I was going to build a plan to get to the

13      four to $500,000. That's why I took the job.
14             Q.        So one of the damages you're claiming is the

15      difference in salary, that is one thing you would like to
16      recover?

17            A.        Yes.

18             Q.        Another thing is the lost potential from the

19      commissions?

20            A.        Yes.

21             Q.         It sounds like you also are claiming mental and
22      emotional damages?

23            A.        Yes.

24             Q.        That's because you saw a psychiatrist?


                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 4 of 8 PageID #:187



                                                                         Page 11

 1            A.        Psychiatrist and a psychologist.

 2             Q.        What was the name of the psychiatrist?

 3            A.          You have got the documentation. The document

 4      was sent to you but I have got it.

 5                              Dr. Kellie, K-E-L-L-I-E, I will spell it,

 6       V-A-I-D-Y-A. I saw her December 20, 2017. This is the

 7      insurance claim.

 8             Q.         For the record you're reviewing the insurance
 9      claim to doctor, in Dr. Kellie's name?

10            A.        Yeah.

11             Q.         I don't need to mark it at this time but we can

12       review it. Was she the psychiatrist or psychologist?

13            A.         Who prescribes meds, psychiatrist or
14       psychologist. I call it psychiatrist -- whoever can

15       prescribe meds, that's who it was. One of the them
16      doesn't. The psychiatrist I think.

17             Q.        Who is the other then, Dr. Kellie and --

18            A.          The one I'm seeing now is -- I don't recall his

19       name. I'm not going to look for it but I'm seeing

20      somebody now. I switched firms.

21                  MR. NELLANS: What I'd ask is to the extent it's

22       responsive, have your counsel timely submit the name and

23      documentation for that individual.

24             Q.        How long have you been seeing Dr. Kellie?


                                      Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 5 of 8 PageID #:188



                                                                         Page 12

 1            A.          I only saw her once and I saw another person, I

 2       can't recall the name. I saw a psychiatrist, I saw the

 3      psychologist and I just can't, I slip -- who can

 4      prescribe meds, whichever can is the one.

 5                             So then I quit going to her because once I

 6       started working again, I would just call and get meds

 7       renewed, I would see her more than once. So I was on

 8      Lorazepam.
 9             Q.        She prescribed that to you?

10            A.        Yes.

11             Q.        How long did you take Lorazepam?

12            A.        Maybe 3 or 4 months.

13             Q.        Why did you stop taking Lorazepam?
14            A.          The spring got nice and I didn't really feel

15       pills were doing anything to me. They made me drowsy
16       during the day. I started running. It was summer. The

17      kids were getting out of school so I felt better.

18                             I was actively interviewing and feeling

19      good about myself and I'm back on them right now.

20             Q.        Why are you back on them right now?

21            A.         Because my wife has terminal cancer.
22             Q.       I'm sorry to hear that.

23                             Was the, your termination at MidAmerican

24       the only reason why you originally saw Dr. Kellie?


                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 6 of 8 PageID #:189



                                                                         Page 13

 1            A.        Yes.

 2             Q.        And the other doctor whose name you cannot

 3       recall, was your termination at MidAmerican the only

 4      reason you saw him or her?

 5            A.        Yeah.

 6             Q.       You switched --

 7            A.          Can I answer that correctly? It's one of the

 8       reasons. I was feeling so down, my wife made me, she
 9       basically made the appointment for me because I was just

10      in a dark place. So that was one of the reasons.

11                              There's a lot of things that go into it.

12       I couldn't find a job. I was getting rejected from

13       companies that were giving me offers before I went to
14       MidAmerican. So there's one rejection after another and

15       so I was let go in October, I started to go on meds in
16       December. Those meds usually take 30 days to kick in.

17                              So that was one of the reasons. That

18       wasn't the sole reason I went. It was overall mental

19      health, that was the main cause of it.

20             Q.               Okay. All right. Moving on. I'd like to talk

21      to you a little bit about your background if that's okay.
22            A.        Yeah.

23             Q.        Where did you go to undergrad?

24            A.        University of Iowa.


                                      Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
     Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 7 of 8 PageID #:190



                                                                       Page 100

 1       psychiatrist. Are there any other damages that you're

 2       claiming other than those wages, be they commission or

 3       salary, or the damages with respect to your psychologist

 4      and psychiatrist?

 5            A.        No.

 6             Q.         During that time off before you started your

 7       new job, what efforts were you taking to find a new job?

 8            A.              I was, it took me a while to get going. I was
 9      really, really, really depressed and really down.

10       Because I put all my eggs in one basket and really

11       thought I was starting a new career. I was very down to

12      the point where made me go see somebody.

13                              What was your question? Please, again?
14             Q.         What efforts you made during that time to find

15      any work?
16            A.              I made a lot of efforts. I believe I applied

17       for over 200 positions through Indeed. I had several

18      interviews that were low key. I thought about going into

19      my own business. I didn't have the money.

20                              My wife didn't want me to take a

21       high-paying mid sales management job in the industry I
22       came from. That would have been the most logical move

23       for me to make. And I just didn't want to -- a dying

24       industry and there's layoffs happening, especially now.


                                      Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                                                         EXHIBIT C
Case: 1:19-cv-00683 Document #: 32-3 Filed: 10/06/20 Page 8 of 8 PageID #:191




                                                                   EXHIBIT C
